Case 2:20-cv-00211-JRG Document 80 Filed 06/11/21 Page 1 of 1 PageID #: 2071




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


OYSTER OPTICS, LLC,                                §
                                                   §
                 Plaintiff,                        §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:20-CV-00211-JRG
                                                   §
CISCO SYSTEMS, INC.,                               §
                                                   §
                 Defendant.                        §

                                             ORDER
       Before the Court is the parties’ Joint Motion to Amend Docket Control Order (the

“Motion”) (Dkt. No. 79). In the Motion, the parties request a two-week extension of all current
   .
deadlines, including the scheduled trial date, to allow Plaintiff Oyster Optics, LLC’s expert witness

to recover from injuries resulting from a recent accident.

       Having considered the Motion, and noting its joint nature, the Court finds that it should be

and hereby is GRANTED. Accordingly, it is ORDERED that all current deadlines, including the

scheduled trial date, in the above-captioned matter are extended by two weeks, as set forth in

Dkt. No. 79-1.

       So ORDERED and SIGNED this 11th day of June, 2021.




                                                             ____________________________________
                                                             RODNEY GILSTRAP
                                                             UNITED STATES DISTRICT JUDGE
